EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven Vosen, Registration No. 45,186 on 11/12/2021.
The following claims had been amended:
Claim 29 (Currently Amended): A system of generating code to provide content on a display of a device using a universal player, said system comprising: 
computer memory storing information related to a plurality of User Interface (UI) objects, said information including:
a) symbolic names required for evoking one or more web components each related to a set of inputs and outputs of a web service obtainable over a network, where the symbolic names are character strings that do not contain either a persistent address or pointer to an output value accessible to the web service, where each symbolic name has an associated data format 
b) an address of the web service; 
an authoring tool configured to: 
define a UI object of said plurality of UI objects for presentation on the display, where said defined UI object corresponds to a web component included 
1) selected by a user of the authoring tool; or 
2) automatically selected by the system as the preferred UI object corresponding to the symbolic name of the web component selected by the user of the authoring tool[[,]]; 
access said computer memory to select the symbolic name Page 2 of 10Appl'n. No. 16/664,741 corresponding to the web component of the defined UI object[[,]]; 
associate the selected symbolic name with the defined UI object, where the selected symbolic name is only available to defined UI objects that support the defined data format type associated with that symbolic name[[,]];
store information representative of said defined UI object and related settings in a database; 
retrieve said information representative of said and the related settings stored in said database; and 
build an application consisting of one or more web page views from a portion of said database corresponding to the defined UI object and utilizing the universal player, where the universal player utilizes said information stored in said database related to the defined UI object to generate for the display of at least a portion of said one or more web  page views, and where the universal player is adapted to providing display content on the device for any defined UI object of the plurality of UI objects without any additional player,
wherein when the application and the universal player are provided to the device and executed on the device, and 
when the user of the device provides one or more input values associated with an input symbolic name to an input of the defined UI object, the device provides the user provided one or more input values and corresponding input symbolic name to the web service, the web service utilizes the input symbolic name and the user provided one or more input values for generating one or more output values having an associated output symbolic name, and the universal player receives the output symbolic name and corresponding one or more output values and provides instructions for the display of the device to present an output value in the defined UI object, such that the device displays at least the portion of said one or more web page views of the application including dynamically generated output of the defined UI object.
Claim 35 (Currently Amended): The system of claim 29, where said web component is an output of a web service, is [[the]] a text provided by one or more simultaneous chat sessions, is [[the]] a video of a video chat session, is a video, an image, a slideshow, an RSS display, or an advertisement.
Claim 44 (Currently Amended): A method of displaying content on a display of a device having a universal player and non-volatile computer memory storing symbolic names required for evoking one or more web components each related to a set of inputs and outputs of a web service obtainable over a network, where the symbolic names are character strings that do not contain either a persistent address or pointer to an output value accessible to the web service, where each symbolic name has an associated data format 
 defining a UI object of the plurality of UI objects for presentation on the display, where said defined UI object corresponds to a web component included in the computer memory, where said web component is selected from a group consisting of an input of a web service and an output of the web service, where each defined UI object is either: 1) selected by a user of the authoring tool; or 2) automatically selected by the system as the preferred UI object corresponding to a symbolic name of the web component selected by the user of the authoring tool; 
selecting the symbolic name corresponding to the web component of the defined UI object; 
associating the selected symbolic name with the defined UI object, where the selected symbolic name is only available to defined UI objects that support the defined data format type associated with that symbolic name; 
storing information representative of said defined UI object and related Page 5 of 10Appl'n. No. 16/664,741 Amd't. dated June 11, 2020settings in a database; 
retrieving said information representative of said defined UI object and the related settings stored in said database; and 
building an application consisting of one or more web page views from at least a portion of said database corresponding to the defined UI object and utilizing the universal player, where said universal player utilizes said information stored in said database to generate for the display of at least a portion of said one or more web page views, and where the universal player is adapted to providing display content on the device for any defined UI object of the plurality of UI objects without any additional player, and 
wherein, when the application and the universal player are executed on the device, and when the user of the device provides one or more input values associated with an input symbolic name to an input of the defined UI object, 1) the device provides the user provided one or more input values and corresponding input symbolic name to the web service, 2) the web service utilizes the input symbolic name and the user provided one or more input values for generating one or more output values having an associated output symbolic name, and 3) the universal player receives the output symbolic name and corresponding one or more output values and provides instructions for the display of the device to present an output value in the defined UI object, such that the device displays at least the portion of said one or more web page views of the application including dynamically generated output of the defined UI object.
Claim 50 (Currently Amended): The method of claim 44, where said web component is an output of [[a]] the web service, is [[the]] a text provided by one or more simultaneous chat sessions, is [[the]] a video of a video chat session, is a video, an image, a slideshow, an RSS display, or an advertisement.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations an authoring tool configured to: define a UI object of said plurality of UI objects for presentation on the display, where said defined UI object corresponds to a web component included in said computer memory selected from a group consisting of an input of the web service and an output of the web service, where each defined UI object is either: 1) selected by a user of the authoring tool; or 2) automatically selected by the system as the preferred UI object corresponding to the symbolic name of the web component selected by the user of the authoring tool; access said computer memory to select the symbolic name Page 2 of 10Appl'n. No. 16/664,741 corresponding to the web component of the defined UI object; associate the selected symbolic name with the defined UI object, where the selected symbolic name is only available to defined UI objects that support the defined data format type associated with that symbolic name; store information representative of said defined UI object and related settings in a database; retrieve said information representative of said defined UI object and the related settings stored in said database; and build an application consisting of one or more web page views from a portion of said database corresponding to the defined UI object and utilizing the universal player, where the universal player utilizes said information stored in said database related to the defined UI object to generate for the display of at least a portion of said one or more web page views, and where the universal player is adapted to providing display content on the device for any defined UI object of the plurality of UI objects without any additional player, wherein when the application and the universal player are provided to the device and executed on the device, and when the user of the device provides one or more input values associated with an input symbolic name to an input of the defined UI object, the device provides the user provided one or more input values and corresponding input symbolic name to the web service, the web service utilizes the input symbolic name and the user provided one or more input values for generating one or more output values having an associated output symbolic name, and the universal player receives the output symbolic name and corresponding one or more output values and provides instructions for the display of the device to present an output value in the defined UI object, such that the device displays at least the portion of said one or more web page views of the application including dynamically generated output of the defined UI object recited in claims 29 and 44, when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 29 and 44 and as a whole.
Thus, claims 29 and 44 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUYANG XIA/Primary Examiner, Art Unit 2143                                                                                                                                                                                                        
XUYANG XIA
Primary Examiner
Art Unit 2143